DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 33, 23-30, 34 are objected to because of the following informalities:  
Claim 33 recites “A method of computer processor execution of an UEFI shell in a computer system for enabling the computer system to enter into a power saving mode” in the preamble (lines 1-2).  Claim 33 is objected to because lines 11-17 of claim 33 are not directed to enabling the computer system to enter into a power saving mode; claims 23-30 are objected to because claims 23-30 depends on claim 33 and further because claims 23-30 are not directed to enabling the computer system to enter into a power saving mode.
“wherein when before starting a procedure of waking up whether the computer system is in the power saving mode is performed, then recovers to the power saving mode, and the steps to recover the power saving mode further comprise” in lines 11-13 of claim 33 needs to be replaced with “wherein whether the computer system is in the power saving mode is performed before starting a procedure of waking up, then recovers from the power saving mode when the computer system is in the power saving mode, and the steps to recover from the power saving mode comprise” for clarity and to make sense.
“wherein when before actually starting a procedure of waking up whether the 
“restoring hardware registers data” in line 16 of claim 34 needs to be replaced with “restoring the hardware registers data” to avoid interpreting hardware registers data that are in addition to hardware registers data in line 8 of claim 34. 
“executing reconnection of hardware controllers via a UEFI Connect Controller Boot Service” in lines 18-19 of claim 34 needs to be replaced with “reconnecting previously disconnected hardware controllers via a UEFI Connect Controller Boot Service” for clarity because “executing reconnection of hardware controllers” does not make sense and because there is no previous recitation of hardware controllers being disconnected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 33, 20-30, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 recites “the CPU registers” in line 14.  There is insufficient antecedent basis for the recitation in the claim.
Claim 34 recites “the CPU registers” in line 14.  There is insufficient antecedent basis for the recitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33, 23, 25-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (US 2015/0347155 A1) in view of Helms (US 7,039,755).  Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al./Helms in view of Soderlund et al. (US 2013/0290778 A1).  
As per claim 33, Rothman teaches a method of computer processor execution of an UEFI shell in a computer system to enter into a power saving mode, the UEFI shell located in a memory, the memory is connected to the processor [902, FIG. 9 is computer processor; 900, FIG. 9 is computer system; [[0038], lines 1-6] suggests UEFI shell being part of BIOS, BIOS is stored in memory [904, FIG. 9] – hence the UEFI shell located in a memory; method for the computer system to enter into a power saving mode is illustrated in FIG. 2-FIG. 4; memory needs to be connected to processor for execution of the UEFI shell by the processor], the method comprising:
executing, by the processor, the UEFI shell [FIG. 2-FIG. 4];
when executing the UEFI shell:
(S1)    initiating a call to a power saving library [[[0021], lines 1-3] discloses computer device using ACPI to go to an S3 state; S3 registers are saved to RAM [[0030], lines 6-8; 302, FIG. 3] – hence suspended to RAM; suspended-to-RAM (STR) is a routine for entering state S3 in ACPI, hence a call to a power saving library];
(S2)    retrieving corresponding power configuration data [a copy of values in an ACPI table is saved [[0034], lines 4-5; 402, FIG. 4]; 
(S3)    retrieving and storing hardware registers data to the memory [S3 registers 
(S4)	enabling a system control interrupt [SMI handler is initiated [[0028], lines 13-14; 208, FIG. 2]; SMI handler is system management interrupt [[0030], lines 1-2]].
Rothman does not specifically teach initiating flushing of CPU internal caches, and configuring power-saving control registers with the power configuration data.  Helms suggests initiating flushing of CPU internal caches [col. 9, lines 41-42] and configuring power-saving control registers with the power configuration data [col. 9, lines 42-47; power configuration data corresponding to value in ACPI table for S3 state is configured with Sleep Type and Sleep enable registers] to transition into a power saving mode [col. 9, line 47].  Helms would have suggested to one skilled in the art before the effective filing date of the claimed invention to initiate flushing of CPU internal caches, and to configure power-saving control registers with the power configuration data to transition into the power saving mode.
Rothman further teaches whether the computer system is in the power saving mode being performed [104, FIG. 1; [0023], line 5-9] before starting a procedure of waking up [[0026] suggests starting a procedure of waking up; [0026] corresponds to YES at 112, FIG. 1; 104 precedes 112 in FIG. 1], then recovering from the power saving mode when the computer system is in the power saving mode [A resume is performed [[0027], line 4; 118, FIG. 1], and the steps to recover from the power saving mode comprising:
(R2) disabling the system control interrupt [608, FIG. 6; 316, FIG. 3; 316, FIG. 6; [0037], lines 1-5]; and
(R3) retrieving and restoring the hardware registers data from the memory [502, FIG. 5; 314, FIG. 3; 314, FIG. 5; [0035], lines 3-4]. 
Rothman does not teach (R1) retrieving and restoring CPU registers data from the memory to CPU registers.  Helms suggests retrieving and storing hardware registers data to the memory comprising retrieving and storing central processing unit (CPU) registers data to the memory [col. 9, lines 41-42; col. 1, lines 38-41] to transition into a power saving state [col. 9, lines 24-25], and restoring CPU registers data from the memory to CPU registers to recover from the power saving mode [processor register restored [col. 11, line 2]; transition from S3 to S0 [col. 10, lines 26-27]].  Helms would have suggested to one skilled in the art before the effective filing date of the claimed invention for retrieving and storing hardware registers data to the memory to comprise retrieving and storing central processing unit (CPU) registers data to the memory - to transition into a power saving state, and to retrieve and restore CPU registers data from the memory to CPU registers to recover from the power saving mode.
Rothman does not teach (R4) initiating flushing of the CPU internal caches.  Rothman however teaches preserving source operating system context as a step to recover from the power saving mode [308, FIG. 3; FIG. 4; [0031], lines 5-7; [0034], lines 1-8].  Helms suggests initiating flushing of CPU internal caches [col. 9, lines 41-42] to transition into a power saving mode [col. 9, line 47].  Helms would have suggested to one skilled in the art before the effective filing date of the claimed invention to initiate flushing of CPU internal caches to preserve source operating system context to allow the source operating system context to transition into the power saving mode – during the recovery of the target operating system context.
As per claim 23, Rothman/Helms above suggests retrieving and restoring the CPU registers data from the memory to the CPU registers (see rejection of claim 33 above); Rothman further teaches validating the computer system being in the power saving mode [104, FIG. 1; [0023], line 5-9] and being set for recovery from the power saving mode [A resume is performed [[0027], line 4; 118, FIG. 1].
As per claim 24, Rothman/Helms above suggests retrieving and restoring the CPU registers data from the memory to the CPU registers (see rejection of claim 33 above).  Rothman/Helms does not teach retrieving and restoring the CPU registers data from the memory to the CPU registers comprising initializing at least one of Global Descriptor Table (GDT) and Interrupt Vector Table (IDT).  Rothman/Helms however suggests restoring operational context comprising retrieving and restoring the CPU registers data from the memory to the CPU registers (see rejection of claim 33 above).  Soderlund teaches restoring operational context comprising restoring Global Descriptor Table (GDT) and Interrupt Descriptor Table (IDT) [[0063], lines 1-3] – hence suggests restoring operational context comprising initializing at least one of Global Descriptor Table (GDT) and Interrupt Vector Table (IDT).  Soderlund would have suggested to one skilled in the art before the effective filing date of the claimed invention to initialize at least one of Global Descriptor Table (GDT) and Interrupt Vector Table (IDT) to restore operational context and consequently to retrieve and restore the CPU registers data from the memory to the CPU registers because Rothman/Helms suggests restoring operational context comprising retrieving and restoring the CPU registers data from the memory to the CPU registers.
Rothman/Helms does not teach retrieving and restoring the CPU registers data from the memory to the CPU registers comprising enabling Paging64 mode if the computer system is an x64 build.  Since retrieving and restoring the CPU registers data from the memory to the CPU registers comprising enabling Paging64 mode if the computer system is an x64 build is disclosed in the specification [at paragraph [0048]] without any further elaboration, the subject matter is considered known in the art and obvious to one skilled in the art before the effective filing date of the claimed invention.  Furthermore, since the claimed subject matter also includes “if the computer system is an x64 build”, the claimed subject matter would not be applicable to a computer system that is not X64 built.
Rothman/Helms further suggests restoring standard CPU registers with the CPU registers data from the memory because CPU registers encompass both standard CPU registers and non-standard CPU registers. 
As per claim 25, Helms teaches restoring the hardware registers data from the memory comprising initiating process of restoring chipset specific device registers data from the memory [col. 6, lines 23-25; col. 10, lines 64-67].  
As per claim 26, Helms suggests initiating system call to system BIOS to assist restoring of chipset specific device registers data from the memory [col. 6, lines 23-25; col. 10, lines 64-67].
As per claim 27, Helms teaches restoring the hardware registers data from the memory comprising initiating process of restoring chipset specific device registers data from the memory [col. 6, lines 23-25; col. 10, lines 64-67] – hence suggests initiating process of restoring board specific device registers data from the memory when the chipset is implemented on a board.
As per claim 28, Helms suggests initiating system call to system BIOS to assist restoring of the chipset specific device registers data from the memory [col. 6, lines 23-25; col. 10, lines 64-67] – hence suggests initiating system call to system BIOS to assist restoring of board specific device registers data from the memory when the chipset is implemented on a board.
As per claim 29, Rothman teaches restoring hardware registers data from the memory comprising restoring standard hardware registers data from the memory to the computer system [S3 registers [[0030], line 7]].
As per claim 30, Helms suggests retrieving/storing and restoring hardware registers data to memory comprising storing other system devices context to RAM [col. 1, 38-41] – hence suggests restoring local Advanced Programmable Interrupt Controller (APIC) data from the memory; restoring Input/Output Advanced Programmable Interrupt Controller (I/O APIC) data from the memory; restoring Peripheral Component Interconnect (PCI) and Peripheral Component Interconnect Express (PCI-e) data from the memory; restoring High Precision Event Timer (HPET) data from the memory; initializing 8254 Programmable Interval Timer of the computer system; and restoring 8259 Programmable Interrupt Controller (PIC) data to the computer system from the memory. 
As per claim 34, see the rejection of claim 33 above for corresponding limitations (lines 1-17 of claim 34).  
Rothman/Helms does not specifically teach executing reconnection of hardware controllers via a UEFI Connect Controller Boot Service.  Helms however teaches initiating hardware sequence that removes power from most of the devices in the system and transition into the S3 state at point 605 (FIG. 6) and initiating disconnection with the north bridge at point 607 (FIG. 6) when STPCLK# has been asserted [col. 9, lines 41-52], and suggests disconnection of hardware controllers to transition into the power saving mode.  Helms would have therefore suggested to one skilled in the art before the effective filing date of the claimed invention to reconnect hardware controllers to transition from the power saving mode when STPCLK# has been de-asserted (FIG. 6).  With respect to reconnecting hardware controllers via a UEFI Connect Controller Boot Service, the use of a UEFI Connect Controller Boot Service for reconnecting hardware controllers is considered known in the art and obvious to one skilled in the art before the effective filing date of the claimed invention because a UEFI Connect Controller Boot Service is disclosed in the specification [at paragraph [0052]] without any further elaboration.
Helms further suggests an application being executed to run with the power saving library before initiating the call to the power saving library, wherein the power saving library is a Shell S3 library corresponding to the Advanced Configuration and Power Interface (ACPI) Standard [col. 9, lines 23-34; col. 1, lines 31-32; col. 1, lines 38-42] to transition into a power saving mode [col. 9, lines 24-25]. Helms would have suggested to one skilled in the art before the effective filing date of the claimed invention to execute an application to run with the power saving library before initiating the call to the power saving library, wherein the power saving library is a Shell S3 library corresponding to the Advanced Configuration and Power Interface (ACPI) Standard to transition into a power saving mode.  Note that a timer indicating an idle condition has existed for a predetermined time causing an SCI to occur [col. 9, lines 25-30] suggests an application being executed to run with the power saving library before initiating the call to the power saving library.  Note further that the operating system determines that the system should be placed into the S3 state with Start, Shut Down, Stand By [col. 9, lines 30-34] also suggests an application being executed to run with the power saving library before initiating the call to the power saving library.

Response to Arguments
Applicant’s arguments with respect to the pending elected claims have been considered but are moot in view of the current rejection.

Note that the claimed memory is interpreted to include both NVRAM 137 [FIG. 1] and RAM memory 114 [FIG. 1] because applicant claims the same memory for storing the UEFI shell and the hardware registers data.

Note that currently withdrawn claims 13-18 recite limitations that generally correspond with claims 25-30, and should be canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mahalingham et al. (US 2010/0223611 A1), Moriki et al. (US 2017/0277632 A1), (Yao et al. (US 2016/0292423 A1), Lewites (US 2005/0138620 A1)), (Chavan et al. (US 2007026979), Ayoub et al. (US 10,360,092) and/or Zou et al. (US 10,229,017)) are relevant the subject matter of claim 30 (see rejection of claim 1 in the final office action mailed April 3, 2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANH Q NGUYEN whose telephone number is (571)272-4154.  The examiner can normally be reached on M-F (10:30AM-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAWEED ABBASZADEH can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANH Q NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        TQN: May 22, 2021